DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 2, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32-36 and 39-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to claim 32, in lines 10-11, the limitation “wherein the indentation defined in each of the plurality of link arms is exclusively defined in a proximal facing surface of each of the plurality of link arms…” is recited and in claim 36, in lines 12-13, the limitation “each indentation is exclusively defined in a distal facing surface of each of the plurality of link arms” is recited.  The limitations therefore set forth that each of plurality of link arms has an indentation exclusively/only defined in one surface (i.e. proximal or distal facing surface) of each of plurality of link arms. However, though the originally filed specification does disclose that there are two compliant joints (54) shown as semi-circular indentations at each end of both link arms (61) and (62) (paragraph [0041] of the PG-Pub 2016/0144162), wherein, as depicted in Figure 3-4, there are indentations (54) on the proximal and distal facing surfaces of the link arms, the specification does not provide support for the indentation in each of the plurality of link arms is exclusively/only defined in a proximal (or distal) facing surface of each of the plurality of link arms.  The claims therefore fail to comply with the written description requirement.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 32-36, and 39-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wardle et al. (U.S. 2004/0116992 A1, of record) in view of Lamson et al. (U.S. 2009/0060977 A1), and further in view of Ben-Haim et al. (US Pub No. 2002/0055674).
		Regarding claims 32, and 36, Wardle et al. teach a catheter shaft comprising:
		an elongate shaft extending along a longitudinal axis and comprising a proximal shaft portion and a distal shaft portion (Figures 3-6, 15-19);
		a coupler (e.g. fig. 3-6, rigid segments 140 and 142 would be fully capable of coupling a catheter sized to the circumference; alternatively refer to fig. 15-17, where the device is within a shaft of catheter 220), comprising: 
		an optical sensor with an emitter and receiver connected to the second rigid segment (e.g. para 13, “oxygen saturation sensors…anchor to a wall of an internal organ”).
		a first [cylindrical] rigid proximal (or distal) segment (e.g. fig. 10-12, item 142; or fig. 3-6, item 142; alternatively refer to below citations for ‘a second rigid segment’);  
		a second [cylindrical] rigid distal (or proximal) segment (e.g. fig. 10-12, items 140; or fig. 3-6, item 140; alternatively refer to above citations for the above ‘a first rigid segment’);  
		a plurality of link arms extending between the first rigid segment and the second rigid segment (e.g. fig. 10-12, items 144; fig. 3-6, items 144 & 152), wherein the plurality of link arms are configured to: connect the first rigid segment and the second rigid segment (e.g. fig. 10-12, items 144; fig. 3-6, items 144 & 152);  and allow the second rigid segment to deflect with respect to the first rigid segment, and have a rigidity less than the proximal rigid segment and the distal rigid segment (e.g. see fig. 3-6, refer of the changing of the locations of items 142 relative to 140 in the figures).
		Wardle et al. teach, wherein the first rigid segment is connected to a proximal portion of a catheter shaft and the second rigid segment is connected to a distal portion of the catheter shaft (e.g. fig. 15-17, refer to item 220 as the catheter in which item 112 (which is also shown in fig. 10-12) is inside of).
	Wardle et al. teach the limitations as discussed above, but may fail to explicitly teach wherein each of the plurality of link arms extend circumferentially around less than an entire circumference of at least one of the first rigid segment and the second rigid segment.  However, Wardle et al. do teach that the arms extend approximately some portion of the circumference, close to around a circumference according to one embodiment as graphically illustrated (e.g. fig. 10, refer to one of the legs 144).  Wardle et al. also teach that the distance and leg configuration would depend on the final resting distance between the ends of the coupler (e.g. para 66; also see fig. 12, item 112; embodiment of fig. 14).  
In the same field of endeavor, Lamson et al. shows different known designs that can provide flexibility to the middle portion of a tubular device (e.g. refer to para 207, “flexible”; para 227, “flexible”), at least one of which shows arms that are less than a circumference of the cylindrical body (e.g. fig. 13 E).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have the plurality of link arms extend circumferentially around less than an entire circumference of at least one of the first rigid segment and the second rigid segment.  Such a modification is considered an obvious design choice made dependent on the desired start and end distance between the first and second segments (e.g. refer to Wardle et al.: item 112 shown in fig. 12; embodiment of fig. 14; see para 66).  Such a modification is also considered a well-known solution to the problem of providing selective flexibility for in vivo tubular structures (e.g. see Lamson et al.: para 207, “flexible”; para 227, “flexible”).  
Wardle et al. and Lamson et al. teach the limitations as discussed above, but may fail to explicitly teach wherein each of the plurality of link arms are connected to the first rigid segment and the second rigid segment by compliant joints, where the compliant joints are defined by an indentation defined in each of the plurality of link arms, wherein each indentation is exclusively defined in a proximal facing surface or exclusively defined in a distal facing surface of each of the plurality of link arms, each of the plurality of link arms is configured to flex at the indentation.
Ben-Haim et al. disclose a catheter (310) which includes a tuft of distally extending, resilient lobes (322) with soft, smooth outer surfaces (paragraphs [0227]-[0229], Figure 14A, note that the lobes (322) correspond to a plurality of link arms).  At least one radial dimple (330) is formed on each lobe, wherein the radial dimple makes it easier for the lobes to bend backwards, by providing a volume to accommodate a portion of the lobe and enable a sharper bend angle with less stress  (paragraph [0230]; Figure 14A, note that the dimple (330) is exclusively defined in one surface of each of the plurality of arms (322)).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have each of the plurality of link arms of  the above combined references be connected to the first rigid segment and the second rigid segment by compliant joints, where the compliant joints are defined by an indentation defined in each of the plurality of link arms, wherein each indentation is exclusively defined in a proximal facing surface or exclusively defined in a distal facing surface of each of the plurality of link arms, each of the plurality of link arms is configured to flex at the indentation, as taught by Ben-Haim et al., in order to make is easier for the link arms to bend and enable a sharper bend angle with less stress (paragraph [0230]).  Note that either end of the catheter shaft of the above combined references can be considered as corresponding to a distal or proximal end, and therefore the surface with the dimple (330) in Figure 14A of Ben-Haim et al. can provide a teaching for having the indentation be exclusively defined in the proximal facing surface or exclusively defined in the distal facing surface as either end can be labeled as the proximal or distal end.  
		Regarding claim 33, Wardle et al. teach wherein: a plurality of variable gaps are defined by the proximal rigid segment, the distal rigid segment, and the plurality of link arms; and a size of each of the plurality of variable gaps changes in response to the distal rigid segment being deflected with respect to the proximal rigid segment (e.g. fig. 3-6, refer to the gaps between the legs 144 as the device 122 expands; the distance between the legs would increase as the device expands from the compressed state of fig. 3) . 
		Regarding claim 34, Wardle et al. teach the device further comprising a plurality of bump stops disposed on a distal surface of the proximal rigid segment, wherein the plurality of bump stops are configured to limit a size of the variable gaps (e.g. fig. 11 and 12, refer to the bump protruding on the left of item 186; since the bumps near item 186 serves to anchor the device 112, it would be involved in the relative rotation between the ends 140 and 142 as the device expands, thereby participating on the movement between the two ends).
		Regarding claim 35, Wardle et al. teach wherein the plurality of link arms are configured to allow circumferential rotation of the distal rigid segment relative to the proximal rigid segment (e.g. fig. 10, item 11; para 66 “proximal ring 140 rotates relative to the distal ring 142”). 
		Regarding claims 38, Wardle et al. teach wherein each of the plurality of link arms are connected to the first cylindrical rigid segment and the second cylindrical rigid segment by compliant joints (e.g. fig. 10-12, refer to the interface between arms 144 and end rings 140 and 142). 
		Regarding claims 39, Wardle et al. teach wherein the first cylindrical rigid segment is located proximally with respect to the second cylindrical rigid segment; and the first cylindrical rigid segment comprises an elongate flexible body (e.g. fig. 15-17, refer to item 220 as the catheter in which item 112 (which is also shown in fig. 10-12) is inside of).. 
 		Regarding claims 40, Wardle et al. teach wherein the catheter shaft coupler is configured to enable circumferential rotation of the second cylindrical rigid segment with respect to the first cylindrical rigid segment (e.g. fig. 10, item 11; para 66 “proximal ring 140 rotates relative to the distal ring 142”).

Allowable Subject Matter
Claims 21-23 and 25-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 21, the prior art does not teach or suggest a plurality of link arms extending between the first rigid segment and the second rigid segment, wherein each of the plurality of link arms are connected to the first rigid segment and the second rigid segment by compliant joints, wherein the compliant joints include a plurality of indentations defined along each one of the plurality of link arms, wherein the plurality of indentations comprise at least one first indentation defined in a proximal facing surface of a link arm of the plurality of link arms and at least one second indentation defined in a distal facing surface of the link arm of the plurality of link arms, wherein the at least one first indentation and the at least one second indentation are distinct, in combination with the other claimed elements.  
The dependent claims 22-23 and 25-30 are allowable due to their dependency.  

Response to Arguments
With regards to claims 21-23 and 25-30, Applicant’s arguments, see pgs. 8-9, filed August 2, 2022, with respect to the rejection(s) of claim(s) 21-23 and 25-30 under Wardle in view of Aust and Mortazavi have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
However, with regards to claims 32-36 and 39-40, upon further consideration, a new ground(s) of rejection is made in view of newly introduced reference Ben-Haim et al., which teaches an indentation defined in each of the plurality of link arms being exclusively defined in a proximal (or distal) facing surface of each of the plurality of link arms.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793